  Case: 0:20-cv-00074-JMH Doc #: 4 Filed: 06/25/20 Page: 1 of 6 - Page ID#: 22



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                      NORTHERN DIVISION at ASHLAND

MICHAEL DAVID HOWER,                     )
                                         )
      Petitioner,                        )            Civil Case No.
                                         )           0:20-cv-074-JMH
V.                                       )
                                         )
H. ALLEN BEARD, JR., Warden,             )
                                         )          MEMORANDUM OPINION
      Respondent.                        )               AND ORDER


                        ****     ****        ****    ****

     Petitioner Michael David Hower is a federal inmate currently

confined at the Federal Correctional Institution (“FCI”)-Ashland,

located in Ashland, Kentucky.           Proceeding without counsel, Hower

has filed a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241, in which he seeks compassionate release from custody

pursuant to 18 U.S.C. § 3582(c)(1)(A).              [R. 1].

     This matter is before the Court to conduct the initial

screening required by 28 U.S.C. § 2243.                Alexander v. Northern

Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir. 2011).                        A

petition will be denied “if it plainly appears from the petition

and any attached exhibits that the petitioner is not entitled to

relief.”   Rule 4 of the Rules Governing § 2254 Cases in the United

States District Courts (applicable to § 2241 petitions pursuant to

Rule 1(b)).


                                        1
  Case: 0:20-cv-00074-JMH Doc #: 4 Filed: 06/25/20 Page: 2 of 6 - Page ID#: 23



        In February 2009, Hower pled guilty in the United States

District Court for the Western District of Michigan to one count

of sexual exploitation of a child in violation of 18 U.S.C. §§

2251(a), (e) and 2256 (Count One) and one count of receipt of child

pornography in violation of 18 U.S.C. §§ 2252A(a)(2)(A) and (b)(1),

2256.     United States v. Hower, No. 1:08-cr-084-RJJ-1 (W.D. Mich.

2008).     In December 2009, he was sentenced to a total term of

imprisonment of 420 months, consisting of a term of 260 months on

Count One and 240 months on Count Two, to be served concurrently

with Count One, except for 60 months.            Id.     Hower is currently

projected to be released from the custody of the federal Bureau of

Prisons       (“BOP”)      on      December       26,      2037.            See

https://www.bop.gov/inmateloc/ (last visited on June 24, 2020).

        On May 26, 2020, Hower filed a motion for compassionate

release pursuant to 18 U.S.C. § 3582 in the Court that sentenced

him, citing the risk of death posed to him should he contract

COVID-19 in light of his current medical condition.             United States

v. Hower, No. 1:08-cr-084-RJJ-1 (W.D. Mich. 2008) at R. 118.

Hower’s motion was denied on June 10, 2020. Id. at R. 119. Hower’s

motion to vacate that Court’s Order denying his request for

compassionate release was denied on June 24, 2020.             Id. at R. 120,

121.



                                       2
     Case: 0:20-cv-00074-JMH Doc #: 4 Filed: 06/25/20 Page: 3 of 6 - Page ID#: 24



        On June 22, 2020, the Clerk of this Court received Hower’s §

2241 petition, also seeking compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A), citing Hower’s “unusual medical risks and

vulnerabilit[ies] that put him at a much higher risk of death if

he contracts COVID-19.”          [R. 1].       He affirmatively states that he

has not exhausted his administrative remedies with respect to his

claims, explaining that his informal request to the Warden was

denied and that, although he filed a BP-9 with the Warden on June

16, 2020, he has not yet received a response, but “[h]e will deny

it.” [R. 1, at 8]. Hower cites the Sixth Circuit’s recent decision

in Wilson v. Williams, No. 20-3447, --- F.3d ---, 2020 WL 3056217,

at *5 (6th Cir. June 9, 2020), claiming that it stands for the

proposition that a prisoner seeking compassionate release under §

3582 may file a habeas petition pursuant to § 2241 without first

exhausting any available administrative remedies.                  [R. 1, at 7-

8].

        However, Hower’s petition must be denied without prejudice.

As     an   initial   matter,    Hower    mischaracterizes      the   holding   in

Williams.       In Williams, the Sixth Circuit explained that “where a

petitioner claims that no set of conditions [of confinement] would

be constitutionally sufficient the claim should be construed as

challenging the fact or extent, rather than the conditions, of the

confinement,” thus the petitioner may file a § 2241 habeas petition
                                           3
  Case: 0:20-cv-00074-JMH Doc #: 4 Filed: 06/25/20 Page: 4 of 6 - Page ID#: 25



rather than pursue his claims in a civil rights complaint filed

pursuant to 42 U.S.C. § 1983 or Bivens v. Six Unknown Federal

Narcotics Agents, 403 U.S. 388 (1971).                    Wilson v. Williams, No.

20-3447, --- F.3d ---, 2020 WL 3056217, at *5 (6th Cir. June 9,

2020).     However,      at    no   point       did     Wilson   even     address   the

requirement     that     a    petitioner         must     exhaust   the     available

administrative remedies before filing such a petition, much less

hold that exhaustion was not required.

     In fact, in United States v. Alam, 960 F.3d 831, 2020 WL

2845694 (6th Cir. 2020), the Sixth Circuit specifically rejected

the argument that a prisoner seeking compassionate release under

18 U.S.C. § 3582(c)(1)(A) need not comply with that statute’s

administrative exhaustion requirement prior to seeking relief in

federal court.     In Alam, the Sixth Circuit affirmed the district

court’s dismissal of a prisoner’s § 3582 motion filed prior to

exhaustion, explaining that “because this exhaustion requirement

serves valuable purposes (there is no other way to ensure an

orderly processing of applications for early release) and because

it is mandatory (there is no exception for some compassionate-

release requests over others), we must enforce it.”                        Id. at *1.

The Sixth Circuit further found that the “unprecedented” COVID-19

pandemic   does    not       warrant   a       departure    from    the    exhaustion

requirement, as “[t]he seriousness of COVID-19 and its spread in
                                           4
  Case: 0:20-cv-00074-JMH Doc #: 4 Filed: 06/25/20 Page: 5 of 6 - Page ID#: 26



many prisons make it all the more imperative that the prisons have

authority to process these applications fairly and with due regard

for the seriousness of each inmate's risk.”            Id. at *4.

       Moreover, in Wilson, the Sixth Circuit further explained that

“[a] district court reviewing a claim under § 2241 does not have

authority to circumvent the established procedures governing the

various forms of release enacted by Congress.”               Wilson, 2020 WL

3056217, at *6. Hower’s motion, though filed as a § 2241 petition,

is actually a motion for modification of a sentence made pursuant

to 18 U.S.C. § 3582.      However, a § 3582(c) motion for modification

of an imposed term of imprisonment must be made to the Court that

sentenced him, and may not be filed in this Court.              See 18 U.S.C.

§ 3582(c) (providing the limited circumstances under which the

court that imposed a sentence may modify that sentence).               Indeed,

“although the [Bureau of Prisons] has the ability to recommend

compassionate release, only the sentencing court is authorized to

reduce a term of imprisonment.”            See Wilson, 2020 WL 3056217, at

*11.     That Hower has already requested such relief from his

sentencing court and his request has been denied does not somehow

authorize this Court to revisit that decision.

       Because the motion filed by Hower is not a proper petition

for writ of habeas corpus pursuant to 28 U.S.C. § 2241, his request

for relief will be denied.
                                       5
  Case: 0:20-cv-00074-JMH Doc #: 4 Filed: 06/25/20 Page: 6 of 6 - Page ID#: 27



     Accordingly, it is ORDERED as follows:

     (1) Petitioner Michael David Hower’s petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241 [R. 1] is DENIED;

     (2) This action is DISMISSED and STRICKEN from the Court’s

docket; and

     (3) Judgment shall be entered contemporaneously with this

Memorandum Opinion and Order.

     This 25th day of June, 2020.




                                       6
